

113 SJ 30 IS: To disapprove a rule of the Environmental Protection Agency relating to greenhouse gas emissions from electric utility generating units.
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA113th CONGRESS2d SessionS. J. RES. 30IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. McConnell (for himself, Mr. Vitter, Mr. Moran, Mr. Scott, Mr. Hoeven, Mr. Portman, Mr. Thune, Mr. Paul, Mr. Hatch, Mr. Inhofe, Mr. Blunt, Mr. Barrasso, Mr. Enzi, Mr. Roberts, Mr. Sessions, Mr. Isakson, Mr. Flake, Mr. Rubio, Mr. Johanns, Mr. Boozman, Mrs. Fischer, Ms. Murkowski, Mr. Cornyn, Mr. Johnson of Wisconsin, Mr. Risch, Mr. Burr, Mr. Shelby, Mr. Chambliss, Mr. Coburn, Mr. Grassley, Mr. McCain, Mr. Alexander, Mr. Crapo, Mr. Lee, Mr. Coats, Mr. Toomey, Mr. Cochran, Mr. Cruz, Mr. Kirk, Mr. Wicker, Mr. Corker, and Mr. Graham) introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public WorksJOINT RESOLUTIONTo disapprove a rule of the Environmental Protection Agency relating to greenhouse gas emissions from electric utility generating units.That Congress disapproves the
		rule submitted by the Environmental Protection Agency relating to  new source performance standards for emissions of carbon dioxide for new affected fossil fuel-fired electric utility generating units (published at 79 Fed. Reg. 1430 (January  8, 2014)), and such rule shall
		have no force or effect.